DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3 and 5-18 are pending.
Claim 1 is independent.
Claims 1-3 are currently amended.
Claims 5-14 are original.
Claims 15-18 are withdrawn.


Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive.
Interview
Regarding Applicant’s summary of the 12/16/2021 interview, Applicant remarks “…Finally, the Examiner suggested application compare applicants’ claims to the examples in the patent eligibility guidelines to address the 35 U.S.C. § 101 rejections.  In accordance with the interview, the present paper is submitted. Agreement was reached.” However, as per the interview summary mailed on 12/22/2021, with regards to 35 U.S.C. 101 and 35 U.S.C. 102, no specific agreement was reached.
Claim Interpretation
With regards to the contingent/optional language in claims 1-3, Applicant’s amendment replacing various instances of “when” with “in response to” does not remedy the contingent/optional language because while the claims recite performing various steps “in response to” certain conditions, they do not recite determining that those conditions have actually been met.
35 U.S.C. 101
Regarding the rejection of claims 1-3 and 5-14 as being drawn to an abstract idea without significantly more, Applicant argues claim 1 is similar to USPTO Subject Matter Eligibility examples 40 and 42. More specifically, Applicant argues:
…claim 1 recites combination of additional elements of transmitting the first case for potential investigation in response to the first ratio being less than the threshold, adjusting the first value in response to a result of the investigation indicating the first potential case is a true positive, and transmitting a first report in response to the result of the investigation indicating the first potential case is a true positive. Although each of the steps analyzed individually may be viewed as mere pre- or post- solution activity, the claim as a whole is directed to a particular improvement in detecting money laundering. Specifically, applicants' method limits transmitting the first case for investigation to when the first ratio is less than a threshold, or is a potential false positive, which would reduce accuracy of the system. See, for example, paragraph 354 of the patent publication. This provides a specific improvement over prior systems, resulting in improved detection of money laundering. The claim as a whole integrates the methods of organizing human activity .. . fundamental economic practice into a practical application. Unlike claim 2 of example 40, applicants claims recite additional limitations that occur in response to comparing with the threshold.

The argument is not persuasive.  Here, the improved detection of money laundering is not a technological solution to a technological problem.  This is the mere generic application of existing computing technology, eg. machine learning and predictive modeling, to a business problem.  In determining whether a claim integrates a judicial exception into a practical application, examiners should consider whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field. This has also been referred to as a technological solution to a technological problem. In making this determination, examiners should determine whether: there is a technical explanation as to how to implement the invention in the specification; and the claim itself reflects the improvement in technology.  Here, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as pertaining to an improvement in technology.  Here, there is no improvement to the underlying machine learning technology and the machine learning is the mere use of a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).
Applicant further argues:
Applicants' claim 1 is also similar to claim 1 of example 42. Applicants' claim 1 recites transmitting the first case for potential investigation in response to the first ratio being less than the threshold, adjusting the first value in response to a result of the investigation indicating the first potential case is a true positive, and transmitting a first report in response to the result of the investigation indicating the first potential case is a true positive. The claim as a whole integrates the methods of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by simplifying a next round of calculations. See, paragraph 361 of the patent publication. Thus, applicants' claim 1 is believed to be eligible because it is not directed to the judicial exception (abstract idea). Claim 2 of example 42 differs from applicants' claim 1 in that applicants' claim 1 does not merely store and update values of true positives and potential cases triggered by the flagged scenarios in a computer environment. Rather, applicants' claim 1 as a whole integrates the methods of organizing human activity into a practical application.

The argument is not persuasive.  Here, the involvement of the computer products does not amount to significantly more than the abstract idea because the mere recitation of a computer cannot transform a patent-eligible abstract idea into a patent-eligible invention.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The computer components are recited at a high level of generality and are recited as the use of the computer as an implementation tool for the abstract idea. The use of computer components in this manner does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
35 U.S.C. 102
Applicant argues:
Claim 1 has been amended to clarify that a threshold is compared to a first ratio of a first value of the cause vector to a second value of the cause vector. The first value is based on a number of true positives triggered by the flagged scenarios in the cause vector during a time period. The second value is based on a number of potential cases triggered by the flagged scenarios in the cause vector during the time period. Claim 1 also recites transmitting the first potential case for investigation in response to the first ratio being less than the threshold. 

In contrast, Quinn describes a sum of transactions (TRANS) compared to a credit+debit (C/D) threshold. If the sum is greater than the C/D threshold, a difference between the sum of credits and the sum of debits (DELTA) may be calculated. A ratio of DELTA to TRANS is compared to a similarity ratio (R). Processing then proceeds based on the comparison to accumulate a total value of transactions and output the flow through data. See, column 8, line 61 - column 9, line 28 of Quinn. 

Thus, because Quinn does not teach a first value based on a number of true positives triggered by the flagged scenarios in the cause vector during a time period, and a second value based on a number of potential cases triggered by the flagged scenarios in the cause vector during the time period, Quinn does not anticipate claim 1. Moreover, because Quinn does not transmit a potential case for investigation, Quinn does not anticipate claim 1.

Applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the current amendments.

Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Contingent Limitations
Contingent limitations are generally not given patentable weight. For example, if a claim states that a step occurs if a condition is met, the broadest reasonable interpretation of the claim does not require that the contingent step occurs because the condition may not be satisfied. System claims differ in that even if a condition that is required to perform a function is not met, the structure for performing the contingent limitation is given patentable weight. See MPEP 2111.04(II); see also Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).
The following limitations are contingent: 
Claim 1: 
“detecting … in response to flagged scenarios in a cause vector of the first potential case satisfying detection criteria…” (the claim does not recite determining that flagged scenarios in a cause vector of the first potential case satisfy detection criteria)
“transmitting … in response to the first ratio being less than the threshold” (the claim does not recite determining that the first ratio is less than the threshold)
“adjusting … the first value in response to a result of the investigation indicating the first potential case is a true positive” (the claim does not recite receiving a result of the investigation which indicates the first potential case is a true positive)
“transmitting … a first report … in response to the result of the investigation indicating the first potential case is the true positive” (the claim does not recite receiving a result of the investigation which indicates the first potential case is a true positive)
Claim 2:
 “transmitting …a second report … in response to the second ratio being greater than or equal to the threshold” (the claim does not recite determining that the second ratio is greater than or equal to the threshold)
Claim 3:
“bypassing an investigation … in response to … the second ratio being greater than or equal to the threshold” (the claim does not recite determining that the second ratio is greater than or equal to the threshold)
Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 11:
a device interface residing at a government organization.
Claim 12:
the government organization comprises a Financial Crimes Enforcement Network (FinCEN).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “method for detecting money laundering activity”. 
Claim 1 is directed to the abstract idea of detecting money laundering activity, which is grouped under “certain methods of organizing human activity…fundamental economic practice ” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
1. A method for detecting money laundering activity, comprising: 
detecting, by a first computer system, a first potential case for money laundering in response to flagged scenarios in a cause vector of the first potential case satisfying detection criteria; 
comparing to a threshold, by the first computer system, a first ratio of a first value of the cause vector to a second value of the cause vector, the first value based on a number of true positives triggered by the flagged scenarios in the cause vector during a time period, the second value based on a number of potential cases triggered by the flagged scenarios in the cause vector during the time period; 
determining whether the first ratio is less than the threshold;
transmitting, from the first computer system to a second computer system, the first potential case for investigation in response to the first ratio being less than the threshold; 
adjusting, by the first computer system, the first value in response to a result of the investigation indicating the first potential case is a true positive; 
adjusting, by the first computer system, the second value based on the cause vector satisfying the detection criteria; and 
transmitting, from the first computer system to a third computer system, a first report associated with the first potential case in response to the result of the investigation indicating the first potential case is the true positive.
The limitations delineated in bold above describe detecting money laundering activity.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “first computer system”, “second computer system”, “third computer system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of detecting money laundering activity.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of detecting money laundering activity using computer technology (e.g. “first computer system”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Dependent claims 2-3 and 5-14 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kolhatkar (US 2013/0018796 A1) in view of Ambati (US 2018/0293501 A1), further in view of Pogulievsky (US 2017/0223047 A1).

Regarding claim 1, Kolhatkar discloses a method for detecting money laundering activity, comprising: 
detecting, by a first computer system, a first potential case for money laundering in response to flagged scenarios in a cause vector of the first potential case satisfying detection criteria (see para. 0030-0031); 
transmitting, from the first computer system to a second computer system, the first potential case for investigation (see para. 0030-0031).
While Kolhatkar discloses the use of machine learning model to detect and flag potential cases as described above, Kolhatkar does not explicitly disclose:
comparing to a threshold, by the first computer system, a first ratio of a first value of the cause vector to a second value of the cause vector, the first value based on a number of true positives triggered by the flagged scenarios in the cause vector during a time period, the second value based on a number of potential cases triggered by the flagged scenarios in the cause vector during the time period;
determining whether the first ratio is less than the threshold and transmitting in response to the first ratio being less than the threshold; 
adjusting, by the first computer system, the first value in response to a result of the investigation indicating the first potential case is a true positive; 
adjusting, by the first computer system, the second value based on the cause vector satisfying the detection criteria.
Ambati teaches:
comparing to a threshold, by the first computer system, a first ratio of a first value of the cause vector to a second value of the cause vector, the first value based on a number of true positives triggered by the flagged scenarios in the cause vector during a time period, the second value based on a number of potential cases triggered by the flagged scenarios in the cause vector during the time period (see para. 0031, wherein the machine learning model is only used when the number of false positives is below a threshold ratio); 
determining whether the first ratio is less than the threshold and using the model in response to the first ratio being less than the threshold (see para. 0031);
adjusting, by the first computer system, the first value in response to a result of the investigation indicating the first potential case is a true positive (see para. 0031, wherein ratio is determined based on indication of true positive);
adjusting, by the first computer system, the second value based on the cause vector satisfying the detection criteria (see para. 0031, wherein ratio is determined based on a false positive rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kolhatkar to include:
comparing to a threshold, by the first computer system, a first ratio of a first value of the cause vector to a second value of the cause vector, the first value based on a number of true positives triggered by the flagged scenarios in the cause vector during a time period, the second value based on a number of potential cases triggered by the flagged scenarios in the cause vector during the time period;
determining whether the first ratio is less than the threshold and transmitting in response to the first ratio being less than the threshold; 
adjusting, by the first computer system, the first value in response to a result of the investigation indicating the first potential case is a true positive;
adjusting, by the first computer system, the second value based on the cause vector satisfying the detection criteria

One skilled in the art would have been motivated to make the modification in order to reduce the number of false positive predictions and increase the number of true positive predictions (see Ambati, para. 0017-0018), as well as to use a model that has a threshold validation score (e.g. accuracy) (see Ambati, para. 0023).
Kolhatkar does not explicitly disclose transmitting, from the first computer system to a third computer system, a first report associated with the first potential case in response to the result of the investigation indicating the first potential case is the true positive.
Puglievsky teaches transmitting, from a first computer system to a third computer system, a first report associated with a first potential case in response to the result of an investigation indicating the first potential case is a true positive (see para. 0040, 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kolhatkar to include transmitting, from the first computer system to a third computer system, a first report associated with the first potential case in response to the result of the investigation indicating the first potential case is the true positive .
One skilled in the art would have been motivated to make the modification in order to enable organizations to collaborate with each other (see para. 0040).

Regarding claim 2, Ambati teaches detecting, by the first computer system, a second potential case for money laundering triggered by the cause vector; -2- 76424433v.1Docket No. 72209-000083 comparing with the threshold, by the first computer system, a second ratio of the adjusted first value to the adjusted second value; and transmitting, from the first computer system to the third computer system, a second report associated with the second potential case in response to  the second ratio being greater than or equal to the threshold. (see para. 0031).

Regarding claim 3, Ambati teaches bypassing an investigation of the second potential case in response to  the second ratio being greater than or equal to the threshold (see para. 0031).

Regarding claim 5, Kolkhatkar discloses flagging a scenario of a plurality of scenarios of the cause vector based on at least one of customer data, transactional data, or a combination thereof, satisfying a condition (see para. 0030-0031).

Regarding claim 6, Kolkhatkar discloses in which the customer data is associated with at least one of an industry category of the customer, a business type of the customer, a geographical area of the customer, a country of an address of the customer, a nature of a business of the customer, a product type of the business, a services type of the business, a structure of the business, a profession of the customer, a nationality of the customer, a historical record, a type of the transaction conducted, a balance of an account, funds inflow, funds outflow, a transactional pattern, a number of transactions, an amount of transactions, a transactional volume, a transactional frequency, a transactional derivative, a location of the transaction, a time of the transaction, a country of the transaction, a sender of a money transfer transaction, a location of the sender, a country of the sender, a nature of the sender, a recipient of a money transfer transaction, a location of the recipient, a country of the recipient, a nature of the recipient, a relationship, a social status, political exposure, a historical transaction, a number of suspicious activity reports (SARs) filed for money laundering and terrorist financing cases, a category of the first financial institution, a business type of the first financial institution, a geographical area of the first financial institution, a country of a head office of the first financial institution, a nature of the business of the first financial institution, an age of a person, a sex of the person, an income level of the person, an appearance of the person, a judgment about the person, a personal condition of the person, a family condition of the person, a family member of the person, a family member's condition of the person, a friend of the person, a friend's condition of the person, a historical record of the person, an industry category of the person, a geographical area of the person, a country of an address of the person, a profession of the person, a job type of an employee, an education level of an employee, an income level of an employee, a length of employment at a current job, a performance review record, an employment history, a duration of each employment in the employment history, a reason for termination of each employment in the employment history, an age of the employee, a sex of the employee, a personal condition of the employee, a family condition of the employee, a family member of the employee, a family member's condition of the employee, a friend's condition of the employee, a historical record of the employee, a type of work performed, a number of transactions performed, an amount of transactions performed, a largest amount of transaction, a number of transactions with a particular counter party, an amount of transactions with a particular counter party, a number of changes of a crucial record, a number of changes of a crucial record associated with a particular counter party, a geographical area of an employee's home, a geographical area of an employee's office, a country of the address of the employee, a due diligence result of the customer, a length of an account history, a number of name matches with gambling organizations in transactions, or a combination thereof (see para. 0030-0031).

Regarding claim 7, Kolhatkar discloses in which the transactional data is associated with at least one of cash, check, wire transfer, ATM (Automated Teller Machine), ACH (Automated Clearing House), virtual currency, virtual security, virtual instrument, credit card, debit card, prepaid card, electronic fund transfer, wires, monetary instruments, letters of credit, notes, securities, commercial papers, commodities, precious metal, account opening, account closure, an account application, deposit, withdrawal, cancellation, balance check, inquiry, credit, debit, or a combination thereof (see para. 0030-0031).
Regarding claim 8, Kolhatkar discloses in which the report comprises a Suspicious Activity Report (SAR) (see para. 0031).

Regarding claim 9, Kolhatkar discloses in which the second computer system comprises a device interface residing at a financial institution (see para. 0030).

Regarding claim 10, Kolhatkar discloses in which the financial institution comprises at least one of a bank, credit union, money services business, financial holding company, insurance company, insurance agency, mortgage company, mortgage agency, stockbroker, stock agency, bond broker, bond agency, commodity broker, commodity agency, trading company, trading agency, other financial service provider, other financial agency, stock exchange, commodity exchange, currency exchange, virtual currency company, virtual currency issuer, virtual currency service provider, virtual currency network provider, virtual currency computer provider, virtual currency dealer, virtual currency exchange, virtual securities exchange, bond exchange, other exchange, funds manager, investment company, private equity firm, venture capital firm, virtual currency company, merchant acquirer, payment processor, payment card issuer, payment card program manager, internet merchant, other organization related to financial services, or a combination thereof (see para. 0030).

Regarding claim 11, Ambati teaches in which the third computer system comprises a device interface (see para. 0031).  While the limitation “residing at government organization” is drawn to intended use, Kolhatkar does disclose that reports may be shared with government organizations (see para. 0007).
Regarding claim 12, while the limitation “the government organization comprises a Financial Crimes Enforcement Network (FinCEN)” is drawn to intended use, Kolkhatkar does disclose the government organization comprises a Financial Crimes Enforcement Network (FinCEN) (see para. 0007).

Regarding claim 13, Kolhatkar discloses in which the flagged scenarios comprise at least one scenario (see para. 0030-0031).

Regarding claim 14, Kolhatkar discloses in which the detection criteria comprise at least one criterion (see para. 0030-0031).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC T WONG/Primary Examiner, Art Unit 3692